                          UNITED STATES
            Case 1:17-cv-11441-PBS      DISTRICT
                                   Document       COURT
                                            72 Filed 10/11/18 Page 1 of 2
                           DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
STEPHEN CASS,                             )
                                          )
                        Plaintiff,        )
                                          )
      v.                                  )
                                          )                  Civil Action No. 1:17-cv-11441
TOWN OF WAYLAND, WAYLAND PUBLIC           )
SCHOOLS, WAYLAND POLICE                   )
DEPARTMENT, PAUL STEIN, BRAD              )
CROZIER, ALLYSON MIZOGUCHI, AND           )
JAMES BERGER                              )
                                          )
                                          )
                        Defendants.       )
__________________________________________)

                                 NOTICE OF APPEARANCE

          Pursuant to Local Rule 83.5.2, please add the appearance of Todd D. White, Adler

Pollock & Sheehan, PC, as counsel for Plaintiff Stephen F. Cass in the above-referenced

action.


                                              Respectfully submitted,

                                              STEPHEN F. CASS,

                                              By his attorneys,

                                              /s/ Todd D. White
                                              Todd D. White (BBO #565924)
                                              ADLER POLLOCK & SHEEHAN, PC
                                              One Citizens Plaza, 8th Floor
                                              Providence, RI 02903
                                              Tel.: (401) 274-7200
                                              Fax: (401) 351-4607
                                              twhite@apslaw.com

Dated: October 11, 2018
            Case 1:17-cv-11441-PBS Document 72 Filed 10/11/18 Page 2 of 2



                                        Certificate of Service

            I hereby certify that on this 11th day of October 2018, a true copy of the above document

was served upon the attorneys of record for each other party through the Court’s ECF system.



                                                                 /s/ Todd D. White
                                                                 Todd D. White




                                                   2
925702.v1
